Citation Nr: 1507747	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headaches and cognitive disorder. 

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

5.  Entitlement to service connection for the loss of the two top middle teeth, claimed as the residuals of dental trauma.  

6.  Entitlement to service connection for loss of sense of smell.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975, when he was discharged while still in trainee status.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 RO decision.  The appeal was remanded in April 2013 for further evidentiary development and again in October 2013 to provide the Veteran with a hearing before a Veterans Law Judge.  The Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge in March 2014.  The appeal was again remanded in June 2014 for further evidentiary development.  Unfortunately, the requested development has not been fully completed and the appeal must again be returned to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Board ordered multiple actions in the previous remand.  The RO made valiant efforts to obtain the information sought.  However, careful review shows that two items were overlooked.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

In the prior remand, the Board noted that the Veteran had reported receiving mental health, substance abuse treatment, and other medical care from the Jesse Brown VA Medical Center, the Minneapolis VA Health Care System, and the St. Cloud VA Health Care System as early as 1975.  The Board also noted that the older records would need to be retrieved from archived storage.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and must be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Review of the record on appeal reveals that all three sources have provided electronic records pertaining to the Veteran in response to the Board's remand.  However, it appears that only the Minneapolis Health Care System searched its archived (non-electronic) records for any reports pertaining to the Veteran.  Neither St. Cloud nor Jesse Brown has certified that a search of archived records was performed.  As the Board noted in the prior remand, records reflecting the Veteran's physical and mental condition more proximate to service would likely be quite relevant to his appeal and must be obtained prior to further appellate review.  

Therefore, the case must once again be remanded to attempt to obtain any archived VA medical records from these two facilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain any archived records of VA medical treatment afforded to the Veteran at:
* the Jesse Brown VA Medical Center and all associated clinics, at any time from 1975 until 2008; 
* and the St. Cloud VA Health Care System, between 1975 and 2008. 

The archived records search must be documented in the file for review by adjudicators.  

2.  IF new records are received, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

